Title: Eleuthère I. du Pont de Nemours to Thomas Jefferson, 16 June 1812
From: Du Pont de Nemours, Eleuthère Irénée
To: Jefferson, Thomas


          
            Sir Wilmington June 16th 1812.
            it is with the deepest regret I find that a letter you have done me the honor to write to me Some time Since has remained unanswered, it was received only yesterday on my return from a long Journey, also a letter of Mr Barnes of Georgetown inclosing $50. I am truly infortunate indeed in not receiving or not geting in time the orders you have the goodness to honor me with. your letter of november last never came to my hand, this misfortune is rendered more Sensible to me as it may have been attributed to neglect by a person to whom I have devoted the most high respect and veneration.
             Capt Caleb Hand of the Sloop Unity, who is to leave newcastle on monday next, will take charge of a Small box containing 1 keg of Powder for blowing rocks and Six pds of Eagle  in cannisters, also a Small piece of the first blue cloth we have been able to make at our factory and which my brother and I beg you will be so kind as to accept as an homage of our first work of that kind. our manufactory is enterely calculated for the use of fine Merino wool and we will with great pleasure manufacture the fleeces of your full blooded Sheep, for your own account, if you desire it.
            you will See by the memorandum inclosed that the fifty Dollars  Sent by Mr Barnes is more than the amount of the powder ordered. we hope you will furnish us some way of paying the balance, or that you will honor us with new commands which we will be very happy to execute, and I trust that the delay I have so much to regret will never take place again.
            I have the honor to be with very great respect.
            Sir Your most obedt ServtE. I. duPont.
          
          
            P.S. I have put in the box directed to Mess. G. & J. a packet lately received from my father.
            
              
                1811
              
      
              
                
            May 29.
         
                1 Keg Fg Powder
         
                $15.—
              
              
                
                6 pds Eagle at 84 Cs
         
                
            5–4.
              
              
                1812.
              
      
              
                
            June 16th
            
         
                1 Keg Fg
                
            15—
              
              
                
                6 pds Eagle
                
            5–4.
              
              
                
                
                $40–8.
              
            
          
        